Exhibit 10.1

Execution Version

THIRD AMENDMENT

TO

SHARED SERVICES AGREEMENT

THIS THIRD AMENDMENT TO SHARED SERVICES AGREEMENT (this “Amendment”) is made and
entered into as of February 19, 2014, by and between ENERGY TRANSFER EQUITY,
L.P., a Delaware limited partnership (“ETE”), and ENERGY TRANSFER PARTNERS,
L.P., a Delaware limited partnership (“ETP”).

Each of the parties to this Amendment is sometimes referred to individually in
this Amendment as a “Party” and all of the parties to this Amendment are
sometimes collectively referred to in this Amendment as the “Parties.”

Capitalized terms used but not defined in this Amendment shall have the meanings
assigned to them in the Services Agreement (as defined below).

R E C I T A L S

WHEREAS, the Parties entered into that certain Shared Services Agreement, dated
as of August 26, 2005, as amended by the First Amendment to Shared Services
Agreement, dated as of May 26, 2010, and the Second Amendment to Shared Services
Agreement, dated as of April 30, 2013 (as so amended, the “Services Agreement”);
and

WHEREAS, pursuant to Section 12.3 of the Services Agreement, the Parties desire
to amend the Services Agreement as provided in this Amendment.

NOW, THEREFORE, in consideration of the premises, agreements and covenants
contained in this Amendment and the Services Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby undertake and agree as follows:

A G R E E M E N T S

Section 1. Amendments to Exhibits. The Services Agreement is revised by amending
and restating Exhibit 7 to the Services Agreement in its entirety to conform to
Annex A to this Amendment.

Section 2. Ratification of the Services Agreement. Except as otherwise provided
in this Amendment, all of the terms, representations, warranties, agreements,
covenants and other provisions of the Services Agreement are hereby ratified and
confirmed and shall continue to be in full force and effect in accordance with
their respective terms.

Section 3.Entire Agreement; Supersedure. This Amendment, together with the
Services Agreement, contains the entire agreement among the Parties with respect
to the subject matter hereof and thereof and supersedes all previous
understandings or agreements among the Parties, whether oral or written, with
respect to their subject matter. No understanding,

representation, promise, agreement, inducement or statement of intention,
whether oral or written, has been made by either Party which is not embodied in
or superseded by this



--------------------------------------------------------------------------------

Amendment or the Services Agreement, unless it is contained in a written
amendment of the Services Agreement executed by the Parties after the execution
and delivery of this Amendment, and no Party shall be bound by or liable for any
alleged representation, promise, agreement, inducement or statement of intention
not so set forth.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

ENERGY TRANSFER PARTNERS, L.P.

By:

  Energy Transfer Partners GP, L.P.,  

its general partner

By:

  Energy Transfer Partners, L.L.C.,  

its general partner

By:  

/s/ Martin Salinas, Jr.

Name:

  Martin Salinas, Jr.

Title:

  Chief Financial Officer

ENERGY TRANSFER EQUITY, L.P.

By:

  LE GP, LLC,  

its general partner

By:  

/s/ John W. McReynolds

Name:

  John W. McReynolds

Title:

  President

[Signature Page to Amendment No. 3 to Shared Services Agreement]



--------------------------------------------------------------------------------

ANNEX A

(SEE NEXT PAGE)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT 7

TO

SHARED SERVICES AGREEMENT

CORPORATE BUSINESS DEVELOPMENT SERVICES (TRUNKLINE)

In accordance with Exhibit 2 to the Agreement, ETP provides certain corporate
business development services to ETE. In connection with the provision of such
corporate business development services for Trunkline LNG and the conversion of
the Trunkline gas pipeline, ETE will pay (i) a $20 million annual fee to ETP for
3 years, which annual fee will be fixed for the three-year period beginning
April 1, 2013 and (ii) an additional $75 million annual fee to ETP for 2 years,
which annual fee will be fixed for a two year period beginning January 1, 2014.
ETP shall not allocate overhead or similar charges to ETE, and ETE shall not be
obligated to reimburse ETP for any internal overhead or other costs, relating to
such corporate business development services that are not actual and direct
out-of-pocket expenses of ETP. ETE may, however, reimburse ETP for actual and
direct out-of-pocket expenses relating to such corporate business development
services if not otherwise paid.

Payments by ETE shall be made quarterly in equal installments of (i) $5 million,
with the first payment to be made on June 30, 2013 with regards to the fee
referred to in clause (i) of the second sentence of the preceding paragraph and
(ii) $18.75 million, with the first payment to be made on March 31, 2014 with
regards to the fee referred to in clause (ii) of the second sentence of the
preceding paragraph. Such fees shall be in addition to any other fee owed to ETP
pursuant to the Agreement.